                    Case 19-11791-BLS          Doc 421    Filed 02/14/20   Page 1 of 3



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

          In re:                                      )
                                                      )   Chapter 11
          OLD LC, INC., et al.,1                      )
                                                      )   Case No. 19-11791 (BLS)
                                    Debtors.          )
                                                      )   (Jointly Administered)
                                                      )
                                                      )

                       NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON FEBRUARY 19, 2020 AT 9:30 A.M. (EDT)

I.            MATTERS UNDER CERTIFICATE OF NO OBJECTION (CNO)

              1.    Fifth Motion of Debtors for Order: (I) Authorizing Rejection of Certain
                    Unexpired Executory Contracts Effective as of January 31, 2020 and (II)
                    Granting Related Relief [Docket No. 403 – filed January 31, 2020]

                    Objection / Response Deadline:        February 12, 2020 at 4:00 p.m. (ET)

                    Objections / Responses Received: None.

                    Related Documents:

                    a.        Certificate of No Objection to Fifth Motion of Debtors for Order: (I)
                              Authorizing Rejection of Certain Unexpired Executory Contracts
                              Effective as of January 31, 2020 and (II) Granting Related Relief
                              [Docket No. 420 – Filed February 13, 2020]

                    Status:      A Certificate of No Objection has been filed with the Court. This
                                 matter will not go forward unless required by the Court.

    II.       CONTINUED MATTERS

              2.    Fourth Notice of Assumption and Assignment of Additional Contracts and
                    Related Cure Amounts [Docket No. 404 – filed January 31, 2020]

                    Objection / Response Deadline:        February 10, 2020 at 4:00 p.m. (ET)


1
         The Debtors are the following four entities (the last four digits of their respective taxpayer
identification numbers, if any, follow in parentheses): Old LC, Inc. (7119), Old LC Holdings, Inc., Old
LCF, Inc., and Old LC Parent, Inc. The Debtors’ noticing address in these Chapter 11 cases is 3401
Pasadena Avenue, Los Angeles, CA 90031.
            Case 19-11791-BLS        Doc 421     Filed 02/14/20    Page 2 of 3




            Objections / Responses Received:

            a.        Objection and Reservation of Rights of Promevo, LLC to Debtors’
                      Fourth Notice of Assumption and Assignment of Additional Contracts
                      and Related Cure Amounts [Docket No. 416 – filed February 10, 2020]

            Status:      This matter is being continued to the hearing scheduled for March
                         19, 2020 at 10:30 a.m. with respect to the objection of Promevo,
                         LLC. A Certification of Counsel and revised order will be submitted
                         to the Court as to the remainder of that motion.

       3.   Administrative Expense Claim for Post-Petition Taxes Due to Washington
            State Department of Revenue and Request for Payment [Docket No. 379 – filed
            January 13, 2020]

            Objection / Response Deadline:        February 12, 2020 at 4:00 p.m. (ET)

            Objections / Responses Received: None.

            Status:      This matter will be continued to a date to be determined.

III.   FEE APPLICATIONS MATTERS GOING FORWARD

       4.   First Interim Fee Applications of Morris James LLP, Counsel to the
            Official Committee of Unsecured Creditors, For Allowance of Compensation
            and Reimbursement of Expenses for the Period from August 22, 2019 through
            November 30, 2019 [Docket No. 383 – filed January 15, 2020]

            Objection / Response Deadline:        February 5, 2020 at 4:00 p.m. (ET)

            Objections / Responses Received: None.

            Status:      This matter will be going forward. No presentation of live witnesses
                         is expected.

       5.   First Interim Fee Application of Robinson & Cole LLP as Co-Counsel to the
            Debtors for Allowance of Compensation and Reimbursement of Expenses
            Incurred for the Period from August 11, 2019 through November 30, 2019
            [Docket No. 385 – filed January 15, 2020]

            Objection / Response Deadline:        January 29, 2020 at 4:00 p.m. (ET)

            Objections / Responses Received: None.




                                             2
            Case 19-11791-BLS       Doc 421     Filed 02/14/20    Page 3 of 3



             Status:   This matter will be going forward. No presentation of live witnesses
                       is expected.

Dated: February 14, 2020                       ROBINSON & COLE LLP
Wilmington, Delaware
                                               /s/ Jamie L. Edmonson
                                               Jamie L. Edmonson (No. 4247)
                                               1201 N. Market Street, Suite 1406
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 516-1705
                                               Facsimile: (302) 351-8618
                                               Email: jedmonson@rc.com
                                               Co-counsel to the Debtors and Debtors in
                                               Possession

                                                -   and -

BRYAN CAVE LEIGHTON PAISNER                    BRYAN CAVE LEIGHTON PAISNER
LLP                                            LLP
Mark I. Duedall (No. 3346)                     Andrew J. Schoulder (Admitted pro hac vice)
Leah Fiorenza McNeill (Admitted pro hac        1290 Avenue of the Americas
vice)                                          New York, New York 10104-3300
1201 W. Peachtree Street, NW, 14th Floor       Telephone: (212) 541-2000
Atlanta, Georgia 30309-3471                    Facsimile: (212) 541-4630
Telephone: (404) 572-6600                      Email: andrew.schoulder@bclplaw.com
Facsimile: (404) 572-6999
Email: mark.duedall@bclplaw.com                Counsel to the Debtors and Debtors in
       leah.fiorenza@bclplaw.com               Possession




                                           3
